Noggle, C. J.,
delivered the opinion.
Whitson and Hollister, JJ., concurred.
In this case the grand jury at the last November term of the district court for Ada county charged the defendant Heed with the crime of forgery, as follows, to wit: That the said defendant did, on the eighteenth day of August, A. D. 1872, at the county of Ada aforesaid, make, forge, and counterfeit an Ada county warrant for the sum of one hundred and seventy-five dollars, thereby intending fraudulently, feloniously, and falsely to defraud said county out of said sum of one hundred and seventy-five dollars, *532and that he also, in like manner, and at the time aforesaid, forged the indorsement on said warrant for the like purpose. And by a second charge the said grand jury, in the same indictment, charge the said defendant with the crime of forgery, thereby intending to damage and defraud one J ames I. Crutcher, as follows, to wit: That he did, at the same time and place, feloniously, fraudulently, and falsely make, forge, and counterfeit the said indorsement thereon.
On the twenty-sixth day of November, 1873, the said Heed, the defendant, being in court, waived the service of process, and, after hearing the indictment read, he asked for time, until December 1, to plead to said indictment. On that day the said defendant appeared and demurred to said indictment, assigning several causes of demurrer, and among others the following, to wit: 4. “The instrument set out in the indictment does not purport to be a counter-terfeit of any original instrument, and that the instrument set out is a nullity, upon which no forgery or counterfeiting could be committed.” We think this fourth ground of demurrer well taken, because, upon inspection of the county warrant said to be forged and counterfeited in this ease, we find that it lacks the words “Issued on warrant No. — ,” not showing or pretending to show what county warrant this duplicate county warrant was issued upon. The number of the original county warrant upon which the duplicate county warrant mentioned in the indictment in this case was issued, does not appear upon the face of this duplicate warrant. Nor was it signed by the auditor. We can not see, therefore, how any party or person could be defrauded or damaged by such a county warrant.
The judgment of the district court in this case should be affirmed.
Judgment affirmed.